Citation Nr: 0304928	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  01-09 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's daughter




ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to August 
1945.  He died on January [redacted] 1999.

This matter came before the Board of Veterans' Appeals 
(Board) from a November 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that new and material evidence had not been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for the cause of the veteran's death.  
A hearing was held at the RO in December 2001.  

In a February 2003 decision, the Board determined that new 
and material evidence had been received sufficient to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  The Board also determined at that 
time that further development was necessary.  Specifically, 
it was apparent that the bulk of the veteran's service 
medical records were missing, and as such, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)) it was requested that 
attempts be made to gather these records.  In early March 
2002, these records were located at the RO and subsequently 
forwarded to the Board.  The Board points out that this 
evidence was of record at the time of the appealed RO 
decision, and a such, the veteran will not be prejudiced by 
the Board reviewing this evidence in the decision herein.  


FINDING OF FACT

The immediate cause of the veteran's death was hepatitis C, 
which the medical evidence sufficiently demonstrates was 
caused by a blood transfusion in service.  


CONCLUSION OF LAW

Resolving doubt in the appellant's favor, the veteran's death 
resulted from disease that was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that service connection should be 
granted for the cause of the veteran's death.  Initially, the 
Board observes that during the course of this appeal, laws 
(and implementing regulations) were enacted that provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

In this case, the RO has considered the claim on appeal 
subsequent to the above-noted change in the law and 
implementing regulations.  The Board is not precluded from 
proceeding to an adjudication of the appellant's claim of 
service connection for the cause of the veteran's death, as 
the requirements of such authority have been satisfied.  

Specifically, the record reflects that the appellant was sent 
a letter in March 2001 which explained, among other things, 
the VCAA.  The appellant (and her representative, who was 
sent a copy of the letter) were notified, essentially, of the 
evidence, not previously submitted, necessary to substantiate 
the claim, what evidence she was being expected to obtain and 
submit (or provide information to allow the RO to obtain such 
evidence), and what evidence the RO would obtain.  

As well, during the course of this appeal the appellant was 
issued a statement of the case and supplemental statement of 
the case.  These documents contained the pertinent laws and 
regulations governing this claim and the reasons for the 
denial of the claim.  Hence, the appellant has been provided 
notice of the information and evidence necessary to 
substantiate the claim (see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), and she has been afforded ample opportunity 
to submit such information and evidence. 

In view of the above, and given the favorable action below, 
there is no further action to be undertaken to comply with 
the provisions of the VCAA or implementing regulations, and 
as such, the appellant will not be prejudiced as a result of 
the Board deciding this claim.

The governing legal criteria provide that service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.5 (2002).  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service caused or contributed substantially or 
materially to the veteran's death.  The issue involved will 
be determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2002).

A review of the record reflects that during his lifetime the 
veteran was not service-connected for any disabilities.  His 
death certificate indicates that he died on January 29, 1999, 
while admitted to the Carolinas Hospital Systems, and that 
the immediate cause of his death was hepatitis C.  No 
significant conditions contributing to death but not 
resulting in the underlying cause were identified. 

As relevant to this claim, evidence includes the veteran's 
service medical records, a private medical record, copies of 
VA outpatient treatment records and final treatment records 
from Carolinas Hospital Systems (this evidence was probably 
of record at the time of the March 1999 decision), a record 
from the service department, and the transcript of the 
December 2001 RO hearing.

A record from the Office of the Surgeon General, Department 
of the Army, received in July 2000 reflects that in March 
1945 while serving in the Asia Pacific theatre, the veteran 
was diagnosed with neurosyphilis, asymptomatic, and that he 
was treated with "fever therapy."  This record also 
indicates that the veteran was discharged for medical reasons 
not the residuals of the diagnosis.  The veteran's service 
medical records reflect that he was admitted to Finney 
General Hospital in April 1945 with a diagnosis of 
asymptomatic neurosyphilis, and that in May 1945 was 
inoculated with 5cc. of blood intravenously containing a 
strain of malaria from a donor.  The Board points out that 
the veteran's military discharge certificate reflects that 
the certificate was awarded the veteran at Finney General 
Hospital in Thomasville, Georgia, and that he was discharged 
due to disability.

In an April 2000 letter, Frank B. Lee, Sr., M. D. stated that 
he treated the veteran while he was hospitalized from mid to 
late December 1998, and again from late December 1998 until 
he died on January [redacted] 1999.  He noted that tests confirmed 
that the veteran had hepatitis C, and that if the veteran had 
a blood transfusion during his life, especially years ago, 
this would be the likely cause of the infection.  

During the December 2001 RO hearing, the appellant testified 
that she visited the veteran in April 1945 when he was 
hospitalized at Finney General Army Hospital in Georgia for 
what she was told by the veteran was malaria.  She noted that 
the veteran had a blood transfusion during this admission 
just after she arrived at the hospital.  The veteran's 
daughter testified that she was told by a nurse during the 
veteran's final hospital admission that the only way he could 
have contracted hepatitis C was through a blood transfusion.  
The veteran's daughter testified that she questioned the 
veteran regarding any blood transfusions, and that he related 
that he had blood transfusions while in the military.  

In view of the applicable law and the evidence discussed 
above, and resolving all doubt in favor of the appellant, the 
Board concludes that there is sufficient evidence to find 
that the veteran's hepatitis C was caused by a blood 
transfusion in service, and that as such, a disability 
incurred in service caused or contributed substantially or 
materially to his death.  38 U.S.C.A. § 1116(f) (West Supp. 
2002); 38 C.F.R. § 3.312 (2002).  As such, service connection 
for the cause of the veteran's death is warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.  



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

